157 S.W.3d 374 (2005)
Darius GORDON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84603.
Missouri Court of Appeals, Eastern District, Division Three.
March 8, 2005.
S. Kristina Starke, (Asst. Public Defender), St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Darius Gordon appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends the motion court clearly erred in denying his claim of ineffective assistance of counsel. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).